IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DANIEL WARREN,                          :    No. 69 MAP 2018
                                        :
                   Appellant            :    Appeal from the Order of the Dauphin
                                        :    County Court of Common Pleas, at
                                        :    2018-CV-1833-EQ, dated September
             v.                         :    10, 2018 (exited September 11, 2018)
                                        :
                                        :
JOSH SHAPIRO, KENNETH L. JOEL           :
AND CALEB C. ENERSON,                   :
                                        :
                   Appellees            :


                                     ORDER


PER CURIAM                                        DECIDED: September 26, 2019

     AND NOW, this 26th day of September, 2019, the order of the Dauphin County

Court of Common Pleas is AFFIRMED.